DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 11, 13-19, 21, and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "micro-RNA has-miR-665" in line 3. The claim then recites “said has-mir-665 microRNA” in the next four lines. One in the art is left to assume that “said has-mir-665 microRNA” refers to said “microRNA has-mir-665” recited in line 3 which renders the claims indefinite. This issue is repeated throughout the claim where “said has-mir-665 microRNA” is recited in claims 18, 19, 21, and 22. Claims 4, 5, 7-9, 11, and 13-17 are rejected 
Claim 9 recites “the combination thereof” in line 6. There is insufficient antecedent basis for this limitation in the claim. Please not that use of “and/or” in the claim renders “the combination thereof” recitation even less clear.
 Claim 14 recites the limitation "the pharmaceutical composition of claim 9".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "The method of claim 7, formulated with or in a liposome".  This language is unclear, since it is unclear how a method can be formulated as recited. Perhaps applicant intended to refer to same compound or composition in the claim(s).


Claim Objections

Claim 2 is objected to because of the following informalities:  The recited “an” in line 3 appears to have been intended as “a”.  Appropriate correction is required.

Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN MCGARRY/Primary Examiner, Art Unit 1635